DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: to manage tickets; to receive and store a plurality of user profiles; to provide an indication of upcoming live events; to establish a group communication connection between a subset of the plurality of user profiles via the messaging platform; wherein the messaging platform is operable to assign an event to the group communication connection; wherein the messaging platform is operable to receive predetermined price ranges from the subset of the plurality of user profiles via the group communication connection; to determine an available selection of tickets for the assigned event based on the desired price ranges; to reserve and/or purchase the available selection of tickets; upon reservation or purchase of the available selection of tickets, assign the tickets to the subset of the plurality of user profiles; and, upon assignment of the tickets to the subset of the plurality of user profiles, provide access to a second messaging platform for each of the subset of the plurality of user profiles.  The other independent claims recite the same abstract idea albeit more broadly. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the event attendance behaviors of groups of people and including related transactional/commercial/financial relationships (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring ticket sales information presented to a user based on, e.g., group communication data or price range data; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., event tickets) and data collection related to such transactions).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (at least one server computer, including a memory with at least one database; two generic internet messaging platforms; the at least one server computer is operable to manage an internal database in the at least one database or an external database; the at least one server computer is in network communication with a plurality of devices; the at least one server computer is operable to provide to the plurality of devices at least one interactive user interface—all recited at a high level of generality).  
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (at least one server computer, including a memory with at least one database; two generic internet messaging platforms; the at least one server computer is operable to manage an internal database in the at least one database or an external database; the at least one server computer is in network communication with a plurality of devices; the at least one server computer is operable to provide to the plurality of devices at least one interactive user interface—see published Specification ¶¶ 0057, 72, 115-123 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).   
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., generic sever).  Claim 6 further recites "network communication" and generic "vendor systems."  Claim 13 recites unspecified "machine learning" and claim 17 recites a generic "external ticketing system."  All of these elements merely serve to further limit the general link to a particular technological environment without adding any technical improvements, improvements to the computer itself, or meaningful limits. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0126—network communication; ¶ 0106—vendor systems; ¶ 0062—machine learning; ¶ 0086—external ticketing systems).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiseman, et al., U.S. Pat. Pub. No.  2013/0238370 (Reference A of the attached PTO-892).
As per claim 1, Wiseman teaches a system for coordinating event communication and ticketing, comprising:
at least one server computer, including a memory with at least one database (¶ 0032); 
an internet messaging platform (¶ 0059; see also Fig. 4); and 
wherein the at least one server computer is operable to manage an internal database of tickets in the at least one database or an external database of tickets (¶¶ 0032, 62); 
wherein the at least one server computer is in network communication with a plurality of devices (¶ 0032); 
wherein the at least one server computer is operable to receive and store a plurality of user profiles (¶ 0034); 
wherein the at least one server computer is operable to provide to the plurality of devices at least one interactive user interface having an indication of upcoming live events (¶¶ 0045-46); 
wherein the at least one server computer is operable to establish a group communication connection between a subset of the plurality of user profiles via the internet messaging platform (¶ 0059; see also Fig. 4); 
wherein the internet messaging platform is operable to assign an event to the group communication connection (¶¶ 0075-76; see also Fig. 4); 
wherein the internet messaging platform is operable to receive predetermined price ranges from the subset of the plurality of user profiles via the group communication connection (¶¶ 0034, 59); 
wherein the at least one server computer is operable to determine an available selection of tickets for the assigned event based on the desired price ranges (¶ 0062); 
wherein the at least one server computer is operable to reserve and/or purchase the available selection of tickets (¶ 0062); 
wherein the at least one server computer is operable to, upon reservation or purchase of the available selection of tickets, assign the tickets to the subset of the plurality of user profiles (¶ 0062); and 
wherein the at least one server computer is operable to, upon assignment of the tickets to the subset of the plurality of user profiles, provide access to a second internet messaging platform for each of the subset of the plurality of user profiles (¶¶ 0065, 69, 77).
As per claim 2, Wiseman teaches claim 1 as above.  Wiseman further teaches the at least one server computer is operable to reserve or purchase the available selection of tickets upon receiving payment information and/or a confirmation from each of the subset of the plurality of user profiles (¶¶ 0060-62).
As per claim 5, Wiseman teaches claim 1 as above.  Wiseman further teaches the second internet messaging platform is restricted to user profiles associated with purchased tickets to the assigned event (¶ 0077).
As per claim 6, Wiseman teaches claim 1 as above.  Wiseman further teaches the second internet messaging platform is in network communication with at least one external service associated with the assigned event, including vendor systems associated with a locality of the assigned event (¶ 0065).
As per claim 7, Wiseman teaches claim 1 as above.  Wiseman further teaches the second internet messaging platform is operable to receive media elements and store the media elements in the at least one server, wherein the at least one server computer is operable to publicly associate the second internet messaging platform with each of the plurality of user profiles having access (¶¶ 0067, 69, 73).

As per claim 8, Wiseman teaches a method for coordinating event communication and ticketing, comprising: 
providing at least one server in network communication with a plurality of devices (¶ 0032); 
storing a plurality of user profiles on the at least one server (¶ 0034); 
providing to the plurality of devices an indication of upcoming live events (¶¶ 0045-46); 
establishing a group communication connection between a subset of the plurality of user profiles via an internet messaging platform (¶ 0059; see also Fig. 4); 
assigning an event to the group communication connection (¶¶ 0075-76; see also Fig. 4); 
receiving desired price ranges from the subset of the plurality of user profiles via the group communication connection (¶¶ 0034, 59); 
determining an available selection of tickets for the assigned event based on the predetermined price ranges (¶ 0062); and 
reserving and/or purchasing the available selection of tickets (¶ 0062).
As per claim 9, Wiseman teaches claim 8 as above.  Wiseman further teaches receiving payment account information from each of the subset of the plurality of user profiles and charging each of the payment accounts according to an individual number of tickets requested by each of the subset of the plurality of user profiles (¶¶ 0029-30).
As per claim 10, Wiseman teaches claim 9 as above.  Wiseman further teaches purchasing the available selection of tickets as a block and charging each of the payment accounts for the individual number of tickets requested by each of the subset of the plurality of user profiles (¶¶ 0060-62).
As per claim 11, Wiseman teaches claim 9 as above.  Wiseman further teaches reserving or purchasing the available selection of tickets includes transmitting the payment account information to an external ticketing system (¶ 0062).
As per claim 12, Wiseman teaches claim 9 as above.  Wiseman further teaches reserving or purchasing the available selection of tickets upon receiving payment account information and/or a confirmation from each of the subset of the plurality of user profiles (¶¶ 0060-62).

As per claim 14, Wiseman teaches a system for coordinating event communication and ticketing, comprising: 
at least one server computer, including a memory with at least one database (¶ 0032); 
an internet messaging platform (¶ 0059; see also Fig. 4); and 
wherein the at least one server computer is in network communication with a plurality of devices (¶ 0032); 
wherein the at least one server computer is operable to store a plurality of user profiles (¶ 0034); 
wherein the at least one server computer is operable to provide to the plurality of devices an indication of upcoming live events (¶¶ 0045-46); 
wherein the at least one server computer is operable to establish a group communication connection between a subset of the plurality of user profiles via the internet messaging platform (¶ 0059; see also Fig. 4); 
wherein the internet messaging platform is operable to assign an event to the group communication connection (¶¶ 0075-76; see also Fig. 4); 
wherein the internet messaging platform is operable to receive desired price ranges from the subset of the plurality of user profiles via the group communication connection (¶¶ 0034, 59); 
wherein at least one server computer is operable to determine an available selection of tickets for the assigned event based on the predetermined price ranges (¶ 0062); and 
wherein the at least one server computer is operable to reserve and/or purchase the available selection of tickets (¶ 0062).
As per claim 15, Wiseman teaches claim 14 as above.  Wiseman further teaches the at least one server computer is operable to receive payment account information from each of the subset of the plurality of user profiles and charge each of the payment accounts according to an individual number of tickets requested by each of the subset of the plurality of user profiles (¶¶ 0029-30).
As per claim 16, Wiseman teaches claim 15 as above.  Wiseman further teaches the at least one server computer is operable to initially purchase the available selection of tickets as a set and, following the initial purchase, charge each of the payment accounts for the individual number of tickets requested by each of the subset of the plurality of user profiles (¶¶ 0060-62).
As per claim 17, Wiseman teaches claim 15 as above.  Wiseman further teaches the at least one server computer is operable to reserve or purchase the available selection of tickets by transmitting the payment account information to an external ticketing system (¶ 0062).
As per claim 19, Wiseman teaches claim 14 as above.  Wiseman further teaches the at least one server is operable to restrict establishment of the group communication connection based on at least one profile element requirement (i.e., that they are a group member—¶¶ 0030, 59; see also Fig. 4).
As per claim 20, Wiseman teaches claim 19 as above.  Wiseman further teaches the at least one server computer is operable to assign at least two events to the group communication connection, wherein the at least one server is operable to create a reservation and/or purchase tickets based on preferences from the subset of the plurality of user profiles (¶¶ 0046-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman, et al. in view of Hallinan, et al., U.S. Pat. Pub. No.  2018/0011859 (Reference B of the attached PTO-892).
As per claim 3, Wiseman teaches claim 1 as above.  Wiseman further teaches the platform is an internet messaging platform (¶ 0059), but not that it enforces a set time limit for supplying payment information and/or confirmation from each of the subset of the plurality of user profiles before the ticketing retrieval service reserves and/or purchases the available selection of tickets.  However, this is taught by Hallinan (¶ 0070).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hallinan—namely, to enforce hold time restrictions when other customers are interested in the tickets.  Moreover, this is merely a combination of old elements in the art of ticketing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 4, Wiseman in view of Hallinan teaches claim 3 as above.  Hallinan further teaches the set time limit is 24 hours (¶ 0070), which would have been obvious to incorporate for the same reasons as the elements in claim 3 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman, et al. in view of Howard, et al., U.S. Pat. Pub. No.  2018/0013861 (U.S. Pat. Pub. Citation No. 24 of the IDS filed 6/14/2019).
As per claim 13, Wiseman teaches claim 8 as above.  Wiseman further teaches determining events relevant to at least one of the plurality of user profiles using a model, wherein the model is trained with data relating to at least the reserving and/or the purchasing; wherein the indication of upcoming live events includes the events relevant to the at least one of the plurality of user profiles (¶¶ 0040-42).  Wiseman does not explicitly teach the model is a machine learning mode, which is taught by Howard (¶ 0112).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Howard—namely, to enhance and further automate event determination.  Moreover, this is merely a combination of old elements in the art of ticketing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman, et al. in view of Baldwin, et al., U.S. Pat. Pub. No.  2014/0047045 (Reference C of the attached PTO-892).
As per claim 18, Wiseman teaches claim 14 as above.  Wiseman does not explicitly teach the at least one server computer is operable to select the subset of the plurality of user profiles based on mutual indications of profile interest received from each of at least two of the plurality of user profiles; which is taught by Baldwin (¶¶ 0020, 43-44).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Baldwin—namely, to expand group membership consideration to non-invitees with common interests.  Moreover, this is merely a combination of old elements in the art of managing events.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mishra, et al., U.S. Pat. Pub. No. 2015/0026173 (Reference D of the attached PTO-892) relates to event coordination and management.
Scarborough, et al., U.S. Pat. Pub. No. 2015/0066546 (Reference E of the attached PTO-892) relates to event coordination and management.
Galitsky, Providing personalized recommendation for attending events based on individual interest profiles, Artif. Intell. Res., Vol. 5, No. 1, Apr. 2016, pgs. 1-13 (Reference U of the attached PTO-892) relates to event coordination and management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628